.   ’ I,r:~.,                      ,

    ‘.. i
                OFFICE   OF THE   AlTORNEY      OENERAL   OF TEXAS
                                       AUSTIN

        -c.-
        --                    ,
Bmorable    Clinton Ovrloy, ?be        2




            &    the QUO        VI htiiOipa1 tbsll@38UI
                             Or mrl8
S.W. (24) 355 (Clv. App.1 (errordimi S84)   th 6) 0ouPt
ing O? AFtiele6058 acek88 the follovFng &ments
                            0886)Vhers a olty b,9it8
                        Second,
                          I).
     cltr   iigi8iatm body has reduced a gas rate in
     vhioh er~nt the gas utility may appeal by petltlon
     and 'bond' in Iterm and cnnditlom aa the Caxmnis-
     rion may dirwt,*  in vhioh event a heari.fq ahall
     be h&l aad the CoImlraion 'may n1&8 such order . . ,
     in regard to the matter . . . a8 the Ccsml~alon may
     dpem jurt and reasonsble.*"

          Thu8, it 18 plain irom the vording of the atatute
that the mnner  in whlah c1 oomplatniug utility appee;;lsto the
Commlealon ifiby flM.n$ a petition and bond. The filing of
8Wh iQlitPUtWnt0 18 Q@~~86tlsPyt0 OffeOt the spgeti ~UthOrlEed
by and providedioF in the 8tatUte.

          The bond is filed 'on 8UUh term and conditiona u
                l&54?diPCOOt.' b the above cited oa8t1the puet-
the CosPlni8liOLl
tion arose 88 to the authorityof the Railroad Oar01i88ion WI-
der Article 6058 to approve Owl aocept 8 aupsrrs6esr bond. We
quote ~Po!o the deoirlon Of the Court 81 fO11OW81

          ‘We believe the statute authorlmd the rail-
     road to use it8 dirorstiona8 to the ticsmuaad
     COiIdltiOJl8of the bond. Thi8 inC1Ude8 the   ~OVOP
     to allow 8 8UpsP89deas."
Ronce, it i8 a,#,,n aat It.&@ Vitbiu the di8Ol'dtiOXAOr the &I?I-
miralon as to the term8 sad Conditions vhiah will be impoeed.
But thlr dirorotion doe8 not dispenre with the requiremeat that
a bond be filed.

            You ssk vhsther the Cmmirsim   ?aayrequlxa eaah ln
lisu of SUCh    bond.
          “A ocmm.leaIon,
                        agenay, OP board derive8 &Xx3.
     lta povere Aon the at;atutesvhlcb aonfsr them.'




                                       .
     fw-.         ft   thW     rOllOW      81   t0    th3.8 litf&&3Yt
     that   tha     Railroad      Corniuiaxl         aatr  only   aa ml
     qpnt    or the Lagielattwe             d        with nowhwOr eat-
                                                               pamIs y.




       . The      &&f8~tUPO
                         thought that the bond       a mf'fi-        VW
olsnt protw3tion, and it ir not within th6 provlnoe of this
depwtmcmt to qw8tLon   the vludom of ths Iag%alatuPe   in t&.%0
6oluIootlon. ¶%a &gl6lature  prwlded for a bands it aaaearula
provlela% for setting uide a                oartain
                                      przcunt     wah In lbu      0r
0r the bond.




                                                            I
                                                      w
                                                           e     ffeor8 U.